Case: 22-1229      Document: 16           Page: 1        Filed: 09/08/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                     ______________________

                       LARRY GOLDEN,
                       Plaintiff-Appellant

                                    v.

   APPLE INC., SAMSUNG ELECTRONICS USA, LG
       ELECTRONICS USA, INC., QUALCOMM
  INCORPORATED, MOTOROLA SOLUTIONS, INC.,
      PANASONIC CORPORATION, AT&T INC.,
     VERIZON CORPORATION SERVICE GROUP,
    SPRINT CORPORATION, T-MOBILE USA, INC.,
  FORD GLOBAL TECHNOLOGIES, LLC, FAIRWAY
    FORD LINCOLN OF GREENVILLE, GENERAL
       MOTORS COMPANY, KEVIN WHITAKER
      CHEVROLET, FCA US LLC, BIG O DODGE
              CHRYSLER JEEP RAM,
                      Defendants
                ______________________

                           2022-1229
                     ______________________

     Appeal from the United States District Court for the
 District of South Carolina in No. 6:20-cv-04353-JD, Judge
 Joseph Dawson, III.

                -------------------------------------------------

                       LARRY GOLDEN,
                       Plaintiff-Appellant
Case: 22-1229    Document: 16     Page: 2    Filed: 09/08/2022




 2                                      GOLDEN   v. APPLE INC.




                             v.

                     GOOGLE LLC,
                        Defendant
                  ______________________

                        2022-1267
                  ______________________

     Appeal from the United States District Court for the
 District of South Carolina in No. 6:21-cv-00244-JD, Judge
 Joseph Dawson, III.

                  ______________________

                Decided: September 8, 2022
                  ______________________

     LARRY GOLDEN, Greenville, SC, pro se.
                ______________________

     Before DYK, TARANTO, and STOLL, Circuit Judges.
 PER CURIAM
     Larry Golden appeals two orders of the United States
 District Court for the District of South Carolina (“district
 court”) dismissing his patent infringement claims against
 various defendants. We affirm the dismissal in Case
 No. 22-1229 but vacate the dismissal in Case No. 22-1267
 and remand for further proceedings consistent with this
 opinion.
                        BACKGROUND
    Mr. Golden owns a family of patents concerning a sys-
 tem for locking, unlocking, or disabling a lock upon the
Case: 22-1229      Document: 16    Page: 3    Filed: 09/08/2022




 GOLDEN   v. APPLE INC.                                      3



 detection of chemical, radiological, and biological hazards. 1
 In 2019, he sued sixteen defendants in the district court,
 alleging patent infringement by their development and
 manufacturing of certain devices. The district court dis-
 missed the suit without prejudice, and this court affirmed
 the dismissal “on the ground of frivolousness” because Mr.
 Golden’s complaint “offer[ed] only vague generalities and
 block quotes of statutes, cases and treatises, but nowhere
 point[ed] us to any nonfrivolous allegations of infringement
 of any claim by any actual product made, used, or sold by
 any defendant.” Golden v. Apple Inc., 819 F. App’x 930, 931
 (Fed. Cir. 2020).
      On January 5, 2021, in Case No. 22-1229, Mr. Golden
 again sued the same sixteen defendants from the 2019 case
 for patent infringement (“the Apple case”). He initially
 filed the same over-300-page complaint held to be frivolous
 in the 2019 case. After the magistrate judge imposed a 35
 page limit on the complaint, Mr. Golden filed a shortened
 complaint complying with the restriction. On January 26,
 2021, in Case No. 22-1267, Mr. Golden separately sued
 Google LLC for patent infringement (“the Google case”).
 The magistrate judge reviewed the complaints in both
 cases and recommended summary dismissal with prejudice
 without issuance of service of process or leave to amend
 and monetary sanctions for the filing of frivolous litigation.
     In both cases, the district court adopted the magistrate
 judge’s recommendations in part. In the Apple case, the
 district court dismissed the complaint as frivolous without
 the issuance of service of process but declined to dismiss
 with prejudice. Additionally, the district court lifted the
 page restriction for an amended complaint. In the Google
 case, the district court dismissed the complaint with


     1   The patents at issue in these cases are U.S. Patent
 Nos. 7,385,497; 9,096,189; 9,589,439; 10,163,287 and Reis-
 sue Patent Nos. RE43,891 and RE43,990.
Case: 22-1229     Document: 16     Page: 4    Filed: 09/08/2022




 4                                       GOLDEN   v. APPLE INC.



 prejudice and without the issuance of service of process.
 Mr. Golden appeals the district court decisions in both
 cases. We have jurisdiction under 28 U.S.C. § 1295(a)(1).
 On appeal, Mr. Golden has filed briefs, while the defend-
 ants have not filed responsive briefs.
                         DISCUSSION
      Under the pleading standards set forth in Bell Atlantic
 Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iq-
 bal, 556 U.S. 662 (2009), a court must dismiss a complaint
 if it fails to allege “enough facts to state a claim to relief
 that is plausible on its face.” Twombly, 550 U.S. at 570.
 This standard “requires more than labels and conclusions,
 and a formulaic recitation of the elements of a cause of ac-
 tion will not do.” Id. at 555 (citation omitted). A plaintiff
 must allege facts that give rise to “more than a sheer pos-
 sibility that a defendant has acted unlawfully.” Iqbal, 556
 U.S. at 678 (citation omitted). In the patent context, this
 court has explained that a plaintiff need not “plead facts
 establishing that each element of an asserted claim is met,”
 In re Bill of Lading Transmission and Processing Sys. Pat.
 Litig., 681 F.3d 1323, 1335 (Fed. Cir. 2012) (citing McZeal
 v. Sprint Nextel Corp., 501 F.3d 1354, 1357 (Fed. Cir.
 2007)), but must plead “‘enough fact[s] to raise a reasona-
 ble expectation that discovery will reveal’ that the defend-
 ant is liable for the misconduct alleged.” Id. at 1341
 (alteration in original) (quoting Twombly, 550 U.S. at 556).
 We review the district court’s dismissal of the complaint de
 novo. Anand v. Ocwen Loan Servicing, LLC, 754 F.3d 195,
 198 (4th Cir. 2014).
      In the Apple case, the district court dismissed the dock-
 eted complaint as frivolous after finding that Mr. Golden
 “failed to include factual allegations beyond the identities
 of the Defendants, reference to the alleged infringing de-
 vices, and the alleged infringed-upon patents.” Dist. Ct.
 Op. at 4–5. We agree with the district court: the docketed
 complaint is nothing more than a list of patent claims and
Case: 22-1229      Document: 16    Page: 5    Filed: 09/08/2022




 GOLDEN   v. APPLE INC.                                      5



 accused products manufactured by each defendant for each
 asserted patent. Mr. Golden contends that his original
 complaint contained sufficient factual allegations to sup-
 port his claims. However, he concedes that the rejected
 original complaint was identical to the one that this court
 deemed frivolous in the 2019 case. His effort to relitigate
 the sufficiency of the original complaint is precluded under
 the doctrine of res judicata. See Arizona v. California, 530
 U.S. 392, 412 (2000) (“[I]f a court is on notice that it has
 previously decided the issue presented, the court may dis-
 miss the action sua sponte, even though [a preclusion] de-
 fense has not been raised.”). Mr. Golden does not argue
 that the docketed complaint contains factual allegations
 beyond those contained in his original complaint or that
 the allegations in the docketed complaint do anything be-
 yond listing the alleged infringed-upon patent claims and
 the alleged infringing devices. This is plainly insufficient.
 We see no error in the district court’s without prejudice dis-
 missal of the Apple case.
     In the Google case, the district court again concluded
 that Mr. Golden’s complaint was frivolous. Here, however,
 Mr. Golden’s complaint includes a detailed claim chart
 mapping features of an accused product, the Google Pixel 5
 Smartphone, to independent claims from U.S. Patent Nos.
 10,163,287, 9,589,439, and 9,069,189. The district court
 discounted this claim chart because it “contains the exact
 same language as the claim charts previously rejected by
 the Federal Circuit [in the 2019 case], although Google
 Pixel 5 Smartphone appears in the far left column instead
 of Apple.” Dist. Ct. Op. at 4. But to the extent that the
 chart includes the “exact same language” as previously re-
 jected charts, it is simply the language of the independent
 claims being mapped to. The key column describing the
 infringing nature of the accused products is not the same
 as the complaint held frivolous in the 2019 case. It at-
 tempts—whether successfully or not—to map claim
Case: 22-1229    Document: 16       Page: 6   Filed: 09/08/2022




 6                                       GOLDEN   v. APPLE INC.



 limitations to infringing product features, and it does so in
 a relatively straightforward manner.
     We conclude that the district court’s decision in the
 Google case is not correct with respect to at least the three
 claims mapped out in the claim chart. Mr. Golden has
 made efforts to identify exactly how the accused products
 meet the limitations of his claims in this chart. On remand,
 the district court should allow the complaint to be filed and
 request service of process. Our decision does not preclude
 subsequent motions to dismiss by the defendant for failure
 to state a claim or for summary judgment. We express no
 opinion as to the adequacy of the complaint or claim chart
 except that it is not facially frivolous.
                        CONCLUSION
     For the foregoing reasons, we affirm the district court’s
 dismissal in Case No. 22-1229, vacate the dismissal in
 Case No. 22-1267, and remand for further proceedings con-
 sistent with this opinion.
             CASE NO. 22-1229 AFFIRMED
     CASE NO. 22-1267 VACATED AND REMANDED
                            COSTS
 No costs.